Citation Nr: 0606029	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  96-42 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for bronchitis.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1944 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and August 2001 RO rating 
decisions.  The July 1995 RO decision denied an increased 
(compensable) rating for the veteran's service-connected 
bilateral otitis media.  The veteran provided testimony at a 
personal hearing at the RO in October 1996.  

The August 2001 RO decision, in pertinent part, determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for bronchitis.  In 
August 2004, the veteran testified at a Travel Board hearing 
at the RO.  

In a March 2005 decision, the Board reopened the veteran's 
claim for service connection for bronchitis and also remanded 
the claim for further development.  The Board also denied a 
compensable rating for the veteran's service-connected 
bilateral otitis media.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been developed and the veteran 
has received the required notice.  

2.  Bronchitis was not present during service or for months 
thereafter, and was not caused by any incident of service.  





CONCLUSION OF LAW

Bronchitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

As noted above, the veteran had active service from April 
1944 to January 1946.  His service medical records show no 
complaints, findings, or diagnoses of bronchitis.  The 
January 1946 objective separation examination report included 
a notation that the veteran's lungs were negative.  
Evaluations of the veteran during his period of service make 
no reference to bronchitis.  These facts provide negative 
evidence against this claim.  

The first post post-service clinical evidence of bronchitis 
is in July 1946, more than five months after the veteran's 
separation from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

A July 1946 medical certificate, six months after the 
veteran's separation from service, shows diagnoses of chronic 
otitis media, chronic nasopharyngitis, and chronic 
bronchitis.  It was noted that the veteran was in the Army 
for twenty-one months and that during that time he was 
hospitalized for a period of fifteen days and continued going 
to sick call for a very long time due to ear disease.  It was 
reported that he was discharged in January 1946.  

A July 1946 hospital report from the 161st General Hospital 
indicated diagnoses including nasopharyngitis, catarrhal, 
acute, cause and variety undetermined.  A July 1946 VA 
general medical examination report noted that the veteran's 
respiratory system was normal.  The diagnoses included 
nasopharyngitis, catarrhal, acute, cause and variety 
undetermined.  An August 1956 VA hospital summary report did 
not refer to treatment for bronchitis.  

Additional post-service VA treatment records show treatment 
for variously diagnosed respiratory problems including 
bronchitis.  A June 1992 treatment entry related an 
assessment which included a history of bronchitis.  An August 
1992 entry noted that the veteran was positive for 
bronchitis.  A January 1994 VA hospital discharge summary 
indicated a diagnosis of pneumonia, community acquired.

An April 2003 treatment entry related an impression that 
included bronchitis and an October 2003 entry referred to a 
history of bronchitis.  A January 2005 treatment entry 
indicated an assessment of acute bronchitis versus pneumonia 
and a subsequent January 2005 entry noted an assessment that 
included bronchitis.  A March 2005 entry referred to active 
problems including bronchitis.  

The Board acknowledges that the veteran was diagnosed with 
chronic bronchitis in July 1946, more than five months after 
his separation from service.  However, there is no evidence 
that the veteran was diagnosed with bronchitis during 
service.  Furthermore, there is no evidence that chronic 
bronchitis began during the veteran's service.  The Board 
observes that the treatment records, noted above, do not 
suggest that any current bronchitis is related to his period 
of service.  In fact, the probative medical evidence provides 
negative evidence against this finding, indicating that the 
veteran's current bronchitis began months after his period of 
service, without any relationship to any incident of service.  

The veteran has alleged in statements and in his testimony 
that any chronic bronchitis had its onset during his period 
of service.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent evidence demonstrates that the 
veteran's current bronchitis began months after his period of 
service and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in August 2001, 
correspondence in March 2003, a statement of the case in 
April 2003, correspondence in April 2005, and a supplemental 
statement of the case in August 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  


ORDER

Service connection for bronchitis is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


